Title: To George Washington from Philippe-André-Joseph de Létombe, 14 September 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                  
                     Monsieur,
                     Boston, 14. Septembre 1782.
                  
                  j’ai reçu le 12. du Courant, à huit heures du matin, Le Courier que Votre Excellence a bien voulu m’envoyer avec la Dépêche de Monsieur Le Chevalier de la Luzerne.  Je rends surtout mille humbles graces à votre Excellence des détails dont Elle m’a honoré.  quant au Zèle dont votre Excellence veut bien me Louer, je Le dois à mon devoir et encors plus à la Vénération, à l’admiration, à Tous mes sentimens pour Vous, Monsieur, Sentimens que Je partage avec l’amérique et la france.
                  J’ai l’honneur de joindre à ma letter trois Pacquets, l’un pour Monsieur Le Chevalier de la Luzerne, l’autre pour Monsieur Le comte de Rochambeau et Le 3e pour Vous monsieur.  Je Vous Supplie de Vouloir bien agréér les hommages du profond Respect avec lequel Je Suis de Votre Excellence Le trés-humble et trés obeissant Servit
                  
                     de Letombe
                  
               